         Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 1 of 26




                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVA~IA

THOMAS PRICE and LISA PRICE, h/w                               CIVIL ACTION
407 Camelot Drive
Brookhaven, PA 19015

                                        Plaintiffs,
                   vs.

McWANE, INC.
2900 Highway 280, Suite 250
Birmingham, AL 35223

                   and

CLOW VALVE COMPANY                                                                f\l.ED
902 South 2nct Street                                                                        10\~
Oskaloosa, IA 52577-3822
                                        Defendants.


                                     NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED ST ATES DISTR                                   COURT FOR
THE EASTERN DISTRICT OF PENNSYLV A.~IA:

           Defendants, McWane, Inc. and Clow Valve Company (an incorrectly named non-entity,

Division of Mc Wane, Inc.), by and through their attorneys, Rawle & Henderson LLP, respectfully

aver as follows:

           I.    Plaintiffs, Thomas and Lisa Price, initiated this action on September 17, 2019 in

the Court of Common Pleas of the First Judicial District of Pennsylvania alleging Thomas Price

received personal injuries on July 6, 2018 while working at 141h Street between Chestnut and

Melrose Street, in the city of Chester, Pennsylvania, in Delaware County. (See Exhibit A,

Plaintiffs Complaint, in accordance with 28 U.S.C. § 1446(a)).

           2.    Plaintiffs allege in their Complaint that"( o]n July 6, 2018, Plaintiff Thomas Price,

was performing a routine flow test on a Clow F2500 fire hydrant, when the hydrant suddenly and



I 313489S- I
      Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 2 of 26




without warning malfunctions, discharging its top bolt into Plaintiff Thomas Price's face at a high

rate speed, causing him permanent, disfiguring, and disabling injuries, including the loss of his left

eye." (See Exhibit A, Complaint at ~ 1).

       3.      Plaintiffs' Complaint alleges counts against Defendants for Negligence, Strict

Liability, Breach of Implied Warranty, and Punitive Damages, with respect to the alleged

manufacturing, assembling, distributing, selling and/or supplying the CLOW F2500 that is alleged

to have caused the injuries to plaintiffs. (See Exhibit A).

       4.      This lawsuit is a civil action within the meaning of 28 U.S.C. §§ 144l(a) and

l 446(b ), which govern the removal of civil actions to the district courts of the United States. As

detailed herein, complete diversity of citizenship exists in the case and removal is appropriate

because (a) plaintiffs are citizens of the Commonwealth of Pennsylvania, and no defendant in this

action is a citizen of Pennsylvania; and (b) the amount in controversy exceeds the sum or value of

$75,000. This action accordingly is a civil action over which this Court has original jurisdiction

pursuant to 28 C.S.C. § l 332(a) and it is removable pursuant to 28 U.S.C. §§ 1441 (a) and l 446(b).

       5.      Plaintiffs, Thomas and Lisa Price, were and are citizens of the Commonwealth of
                         "
Pennsylvania, residing at 407 Camelot Drive, Brookhaven, Pennsylvania, in Delaware County.

       6.      Defendant, Mc Wane, Inc., at all material times, was and is incorporated under the

laws of the State of Delaware with its principal place of business in Alabama.

       7.      Defendant, Clow Valve Company is not a separate corporate entity; rather, it is a

division of Mc Wane, Inc., and is located in the State of Iowa.

       8.      Based upon a fair reading of the Complaint, plaintiffs set forth claims for

compensatory and punitive damages in which an amount in excess of the jurisdictional limit of

$75,000, exclusive of interest and costs, may be at stake.



                                                 -2-
      Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 3 of 26




        9.       Diversity of citizenship within the meaning of 28 U.S.C. §1332 exists between

plaintiffs and defendant(s) since:

        (a)      Plaintiffs are citizens of and reside in the Commonwealth of Pennsylvania; and

        (b)      Defendant, Mc Wane, Inc., at all material times, ras and is incorporated under the

        laws of the State of Delaware with its principal place of~usiness in Alabama; and
                                                                 I
        (c)      Defendant, Clow Valve Company, a division of '.VtcWane, Inc., shares a state of

        incorporation of '.VtcWane, Inc., in the State of Delaware and has as its principal place of

        business in Alabama; and

        (d)      Plaintiff has set forth a claim which exceeds the jurisdictional limit of $75,000,

        exclusive of interest and costs.

        I 0.     Furthermore, diversity of citizenship existed at the time the action sought to be

removed was commenced and continues through the time of filing of this notice, such that

defendants are entitled to removal pursuant to 28 U .S.C. § 1441 as amended, and 28 U .S.C. § 1446.

        11.      A "notice of removal of a civil action or proceeding shall be filed within 30 days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based." 28 U .S.C.

§ 1446(b)( I).

        12.      Plaintiffs' Complaint was filed on September 17, 2019 (See Exhibit A) and served

on Defendant, Mc Wane, Inc. on or about September 25, 2019.

        13.      This removal is therefore timely pursuant to 28 U.S.C. § 1446(b).




                                                 -3-
      Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 4 of 26




       WHEREFORE, defendants, ;VlcWane, Inc. and Clow Valve Company (an incorrectly

named non-entity, Division of Mc Wane, Inc.) pray that the above captioned action now pending

in the Court of Common Pleas of the First Judicial District of Pennsylvania, be removed therefrom

to this Honorable Court.

                                            Respectfully submitted,

                                                        HENDERSON        LLP



                                                                  ~
Dated:_October 15, 2019                     By: Isl Brett A. Wolfson
                                            Brett A. Wolfson, Esquire
                                            ID No.: 84860
                                            The Widener Building
                                            One South Penn Square
                                            Philadelphia, Pennsylvania
                                            Telephone: (215) 575-4255
                                            Fax: (215) 563-2583
                                            bwolfson 1a)rawle.com

                                            Attorneys for Defendants,
                                            Mc Wane, Inc. and Clow Valve Company
                                            (incorrectly named non-entity, Division of
                                            ;VlcWane, Inc.)




                                               -4-
             Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 5 of 26




                                                               CERTIFICATE OF SERVICE

              It is hereby certified that a true and correct copy of the within captioned Notice of Removal

of Action was served was served by first class mail, postage prepaid, to the following:

                                                      KOLSBY, GORDON, ROBIN & SHORE
                                                            F. Philip Robin, Esquire
                                                                 Mitchell J. Shore
                                                           Sarah 0. Schindler, Esquire
                                                         2000 Market Street, Suite 2800
                                                             Phi lade Iphi a, PA 19103
                                                             Attorneys for plaintiff


                                                                       Respectfully submitted,

                                                                       RAWLE & HE;\JDERSON          [LP




Dated :_0:c.c=t=ob;::.cec..:. r""""l-=c.. 5"""'2"'
                                               , -'0'"""1_9_
                                                                           ~~
                                                                       By: Isl Brett A. Wolfson
                                                                       Brett A. Wolfson, Esquire
                                                                       ID ;\Jo.: 84860
                                                                       The Widener Building
                                                                       One South Penn Square
                                                                       Philadelphia, Pennsylvania
                                                                       (215) 575-4255      . •




 I 3: 34895 I
Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 6 of 26




            Exhibit "A"
            Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 7 of 26

                                                               2000 Market Street. 28th Floor, Su•te 2800, Phlladelph1a. PA 19103
                                                                           ~~ >' 8\, 97:'JC :3~0' 709 ):q~     •,,c .; / B) s,c·
                                                                                         10 Grove Street. Haddonfield NJ 08033•
                                                                                                                   t) 6~ ~,.h   1 3C ~


                                                                                                         www kolsbygordon com

                                                                                               • Respond to Philadelphia Offi<'C
Mitchell J Shore
mshore@kolsbygordon.com



                                         September 17,2019



    Via: Certified Mail, RRR
    McWane, Inc.
    2900 Highway 280, Suite 250
    Birmingham, AL 35223

             Re:     Thomas & Lisa Price vs. McWane, Inc. & Clow Valve Company
                     CCP; Philadelphia County; September Term, 2019; No. 02084

    To Whom it May Concern:

           I am enclosing with this letter a true and correct copy of a Complaint in Civil Action
    which was filed in the Philadelphia Court of Common Pleas agamst Mc Wane, Inc. Service is
    being made upon you pursuant to the Pennsylvania Rules of Civil Procedure.

                                                      Very truly yours,


                                                     ,A;~~~.
                                                        ' !:---- Shore

    :vtJS/rb
    Enclosure
                     Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 8 of 26


        Court of Common Pleas of Philadelphia County
                      Trial Division
                     Civil Cover Sheet
Pl,AINTlff'S NAME                                                          DE.FENDANT'S NAME
 THOMAS PRICE                                                                MCWANE, INC .

PLAINTIFF'S ADDRl:SS                                                      Dl;FENDANT'S ADDRESS
 407 CAMELOT DRIVE                                                           2900 HIGHWAY 280 SUITE 250
 BROOKHAVEN PA 19015                                                         B1RMINGHAM AL 35223

PLAINTl~F'S NAME                                                          DEFENDANT'S NAME
 LISA PRICE                                                                  CLOW VALVE COMPANY

PLAINTIFF'S ADDRESS                                                        DEFE.NDANT'S ADDRESS
 407 CAMELOT DRIVE                                                           902 SCUTH 2N~ STREET
 BROOKHAVEN PA 19015                                                         OSKALOOSA IA 52577

PLAINTIFF'S NAME                                                           DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                        DEFENDANT'S ADDRESS




 -                   .
TOT Al NUMBER OF PLAINTIFFS        TOTAL NUMBER OF DEFENDANTS
                                                                                                                             D      Nonce of Appeal
                 2
                                                                                                  Transfer From Other Junsd1ctmns
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                              -D Arb1trat1on                                                                                D       Sclllcmcnt
D     $50,000 00 or less       @ fory                                                                                       D       Minors
[ii More than $50,000 00      '0 Non-Jul)'.                                                                                 D       W/D/SurvJVal
                               D Other
CASE TYPE AND CODE

     2P - PRODUCT LIABILITY

STATUTORY BASIS FOR CAUSE OF ACTION



                                                                                                                    .....
RELATED PENDING CASES (LIST BY CASE CAPTIO>I AND DOCKET NUMBER)             At.a>.                              IS CASE SUBJE;CT TO
                                                                                                                COORDINATION ORDER?
                                                                     PROPROTHV                                              YES            NO


                                                                  SEP 17 2019
                                                                     A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalfof Plamtiff/Pettt!Oner!Appellant: THOMAS PRICE                          LISA PRICE
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

  MITCHELL J. SHORE                                                          2000 MARKET STREET
                                                                             28':'H FLOOR
PHONE NUMBER                             FAX NUMBER                          PHILADE:PHIA PA 19103
     (215)851-9700                       (215)851-9701

SUPREME COURT IDENTIFICATION NO                                            E--MAIL ADDRE'SS
     34697                                                                   mshore@kolsbygordon.com

51ClNATURE OF FILING ATTORNEY OR PARTY                                     DATE SUBMITTED
  MITCHELL SHORE                                                                 Tuesday, September 17, 2019, 11:02 am
                                                                      • • L. -   - --
                                                  FINAL COPY (Approved by the Prothonotary Clerk)
       Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 9 of 26




KOLSBY, GORDON, ROBIN & SHORE
F. Philip Robin, Esquire
Attorney. I.D. #20026
Mitchell J. Shore, Esquire
Attorney. I.D. #34697
Sarah 0. Schindler, Esquire                                (Attorneys for Plaintiffs)
Attorney I.D. #314912
2000 Market Street, Suite 2800
Philadelphia, PA 19103
(215) 851-9700



THOMAS PRICE and LISA PRICE, II/W                                COURT OF COMMON PLEAS
407 Camelot Drive
Brookhaven, PA l 9015                                             PHILADELPHIA COlJNTY
                                   (Plaintiffi)
        Vs

McWANE, INC
2900 Highway 280, Suite 250
Birmingham, AL 35223

        And

CLOW VAL VE COMPANY                                                                               TERM, 2019
902 South 2nd Street
Oskaloosa, Io\'-a 52577-3822                                      NO
                                   (Defendants)



                                           NOTICE TO DEFEND


You have been sued m court lfyou wish to defend aga:nst the claims set forth 1n the follow mg pages. you must
take action within twenty (20) days after this complaint and notice are served, by entering a written appearance
personally or by attorney and filing m wntmg with the cou11 your defenses or obJect1ons to the claims set fortr
against you You are warned that If you fail to do so the case may proceed without you and a ;ucgment may be
entered agamst you by the court without further notice for any mor.ey clauned in the complaint or for any other
c:aim or relief requested by the plamt1ff You may lose money or property or other nghts Important to you

YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT ONCE IF YOU DO NOT HAVE A LA WYER
(OR CANNOT AFFORD O!'!E), GO TO OR TELEPHONE THE OFFICE SET FOR TH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP




                                                                                                              ,.. ,,
                                                                                                                  ••   l
       Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 10 of 26




THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWXER.

IF YOU CANNOT AFFORD TO HIRE A LAWVER. THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH
INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES JO ELIGIBLE PERSONS AT A
REDUCED FEE OR NO FEI;;,



                                      LA WYERS REFERENCE SERVICE
                                              One Reading Center
                                             Philadelphia, PA 19107
                                                 (215) 238-6333
                                               TTY(215) 451-6197




Lehan demandado en corte Si usted quiere defenderse contra las demandas nombradas en las pagmas s1gmentes.
tiene viente (20) dias a partir de recibir esta demanda y notificacion para entablar personalmente o por un abogado
una comparecencia escnta y tambien para entablar con la carte en forma escnta sus defensas y abjcciones a las
demandas contra usted Sea advisado que si usted nose defiende, el caso puede continuar sin usted y la carte puede
incorporar un juicio contra usted sin previa av1so para conseguir el dinero demand ado en el pleito o para conseguir
cualquier otra demanda o alivio solicitados por el demandante. Usted puede perder dinero o prop1edad u otros
derechos importantes para usted _

USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO INMEDIATAMENTE. SI USTED NO TIENE
ABOGADO (0 NO TIENE DINERO SUFICIENTE PARA PAGAR A UN ABOGADO), VA YA EN PERSONA 0
LLAME POR TELEFONO LA OFICINA NOMBRADA ABAJO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASSISTENCIA LEGAL. ESTA OFICINA PUEDE PROPORCIONARLE LA INFORMACION
SOBRE CONTRA TAR A UN ABOGADO.

SI USTED NO TIENE DINERO SUFICIENTE PARA PAOAR A UN ABOGADO, ESTA OFICINA PUEDE
PROPORCIONARLE INFORMACION SOBRE AGENCIAS QUE OFRECEN SERVICIOS kEGALES A
PERSONAS QUE CUMPLEN LOS REOUISITOS PARA UN HONORARIO REDUCIOO O NINGUN
HONORARIO.



                                      SERVICIO de REFERENCIA LEGAL
                                             Uno Reading Centro
                                               Filadelfia, PA 19107
                                             Telefono: (215) 238-6333
                                                TTY(215) 451-6197




                                                                                                            (.,~,·II)   1·111•111 'II'"<   I
     Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 11 of 26




KOLSBY, GORDON, ROBIN & SHORE                      THIS IS NOT AN ARBITRATION
F. Philip Robin, Esquire                           MATTER. ASSESSMENT OF
Attorney. I.D. #20026                              DAMAGES HEARING REQUIRED.
Mitchell J. Shore, Esquire
Attorney. I.D. #34697
Sarah 0. Schindler, Esquire
                                                   (Attorneys for Plaintiffs)
Attorney I.D. #314912
2000 Market Street, Suite 2800
Philadelphia, PA 19103
(215) 851-9700




 THOMAS PRICE and LISA PRICE, H/W
407 Camelot Drive                                  COURT OF COMMON PLEAS
 Brookhaven, PA 19015                              PHILADELPHIA COUNTY

                             Plaintiffe
                                                   _ _ _ _ _ _ _ _ _ TERM, 2019
                V.
                                                   NO   --------
McWANE, INC.
2900 Highway 280, Suite 250
Birmingham, AL 35223
                                                   COMPLAINT IN CIVIL ACTION
               And
                                                   JURY TRIAL DEMANDED
 CLOW VALVE COMPANY
 902 South 2nd Street
 Oskaloosa, Iowa 52577-3822

                            Defendants



       I.      On July 6, 2018, Plaintiff Thomas Price, was performing a routine flow test on a

Clow F2500 fire hydrant, when the hydrant suddenly and without warning malfunctioned,

discharging its top bolt directly into Plaintiff Thomas Price's face at a high rate of speed, causing

him permanent, disfiguring, and disabling injuries, including the loss of his left eye.




                                                                                            ( ·"'' 11) ) 'II 1•111:, I'",   J
     Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 12 of 26




                                            PARTIES

       2.      Plaintiff Thomas Price is an adult individual residing at 407 Camelot Drive,

Brookhaven, PA 19015.

       3.      Plaintiff Lisa Price is the wife of Plaintiff Thomas Price and is also an adult

individual residing at 407 Camelot Drive, Brookhaven, PA I 9015.

       4.      Defendant Mc Wane, Inc. ("Mc Wane"), is a Delaware corporation with its principal

place of business at 2900 Highway 280, Ste. 250, Binningham, AL 35223.

       5.      Defendant Mc Wane is registered to do business in Pennsylvania with a registered

agent in Bucks County.

       6.      Defendant Mc Wane is-· and at all relevant times was -- engaged in the business of

designing, manufacturing, assembling, selling, and/or supplying ductile iron products, including

pipes, valves, hydrants, fittings, and plumbing products, throughout the United States.

       7.      Defendant McWane has purposefully established significant contacts in the

Commonwealth of Pennsylvania and has carried out substantial, continuous, and systematic

business activities in Pennsylvania and specifically in Philadelphia County.

       8.      Defendant Clow Valve Company ("Clow Valve'') is an entity organized and

existing under the laws oflowa, with its principal place of business at 902 S. 2nd Street, Oskaloosa,

Mahaska County, Iowa, 52577-3822.

       9.      Defendant Clow Valve is -- and at all relevant times was -- engaged in the business

of designing, manufacturing, assembling, selling, and/or supplying valves and hydrants throughout

the United States.




                                                                                             ( .,,,. 11)   1·111•111,'11'"<   I
      Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 13 of 26




       10.     Defendant Clow Valve has purposefully established significant contacts in the

Commonwealth of Pennsylvania and has carried out substantial, continuous, and systematic

business activities in Pennsylvania and specifically in Philadelphia County.

                                   FACTUAL ALLEGATIONS

       11.     At all relevant times, Plaintiff Thomas Price was employed by the Chester Water

Authority as a flow technician and was working within the scope of his employment.

        12.    At all relevant times, Defendants acted by and through their agents, servants, and/or

employees, who were acting within the scope of their authority and employment.

        13.    On or about the morning of July 6, 2018, Plaintiff Thomas Price was performing a

routine flow test on a Clow F2500 fire hydrant identified within the Chester Water Authority

system as hydrant CC398A03A, located on the Widener University Campus, on 141h Street

between Chestnut Street and Melrose Street, in the city of Chester, Pennsylvania.

        14.    As Plaintiff Thomas Price was concluding the flow test, using a hydrant wrench to

close the hydrant, the top bolt I hex head capscrew of the hydrant (hereinafter the "top bolt")

suddenly and without warning discharged, striking him in the left eye with great force.

        15.    The subject Clow F2500 hydrant was designed, manufactured, assembled,

distributed, sold, and/or supplied by Defendants.

        16.     As a result of Defendants' conduct, Plaintiff Thomas Price suffered catastrophic

injuries, including facial/head trauma, loss of the left eye, permanent left eye blindness, ocular

laceration with prolapse of intraocular tissue of the left eye, rupture of left globe with lamina

papyracea fracture, fracture of left side of orbital floor, cysts, and swelling.




                                                                                            ( ,1'<'   11   l   I 'H 1•1( 1.'1 )'{   )
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 14 of 26




        I 7.   Prior to July 6, 2018, Defendants designed, manufactured, assembled, distributed,

sold, and/or supplied, and placed into the stream of commerce, the CLOW F2500 hydrant and

other similar products.

        18.    Defendants' Clow F2500 hydrant contained design and/or manufacturing defects

which caused the top bolt of the CLOW F2500 to dislodge. Defendant knew of these defects but

actively concealed the CLOW F2500's inherently defective nature.

        19.    As a direct and proximate result of the carelessness, negligence, gross negligence,

strict liability and other liability-producing conduct of Defendants, as more fully discussed below,

Plaintiff Thomas Price was caused to sustain serious and pennanent personal injuries.

        20.    Plaintiff Thomas Price has endured pain and suffering, has suffered economic loss

including incurring significant expenses for medical care and treatment, and will continue to incur

such expenses in the future.

        21.    Plaintiff Thomas Price's injuries and damages are permanent and will continue into

the future.

                                    COUNT 1- NEGLIGENCE

        22.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

        23.    Defendants were negligent in the design, manufacture, assembly, distribution, sale,

and/or supply of the CLOW F2500.

        24.    The injuries sustained by Plaintiff Thomas Price were proximately caused by the

negligence, carelessness, gross negligence, and recklessness of Defendants, which consisted of the

following:

               a.         designing, manufacturing, assembling, distributing, selling and/or
                          supplying the CLOW F2500 in a defective condition;



                                                                                            ( .t ,t·   11 )   I.,, I'll I • "'< I
Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 15 of 26




      b.   designing, manufacturing, assembling, distributing, selling and/or
           supplying the CLOW F2500 so that it was unreasonably dangerous
           to its intended and foreseeable users;

      c.   designing, manufacturing, assembling, distributing, selling and/or
           supplying the CLOW F2500 so that it was not safe for all of its
           intended and foreseeable purposes and uses;

      d.   designing, manufacturing, assembling, distributir..g, selling and/or
           supplying the CLOW F2500 without all safety elements necessary
           to protect users;

      e.   designing, manufacturing, assembling, distributing, selling and/or
           supplying the CLOW F2500 without adequate, necessary, and
           proper warnings and/or instructions;

      f.   failing to provide users with adequate, necessary, and proper
           instructions for inspection and preventative maintenance of the
           CLOW F2500;

      g.   failing to warn users of about the dangers of the CLOW F2500 and
           how to use the product safely to avoid injury;

      h.   designing, manufacturing, assembling, distributing, selling, and/or
           supplying a product that could be designed more safely;

      i.   designing, manufacturing, assembling, distributing, selling and/or
           supplying a fire hydrant that was prone to the top bolt discharging
           at a high rate of speed;

      j.   designing, manufacturing, assembling, distributing, selling and/or
           supplying a product with component parts that were of insufficient
           strength and durability and were prone to corrosion/deterioration;

      k.   designing, manufacturing, assembling, distributing, selling and/or
           supplying a fire hydrant with top bolts that were prone to
           discharging during operation/testing;

      I.   designing, assembling, manufacturing, supplying, selling, installing
           and/or distributing a fire hydrant that failed to perform as safely as
           an ordinary consumer would expect when used in an intended and/or
           foreseeable manner;

      m.    designing, assembling, manufacturing, supplying, selling, installing
            and/or distributing a fire hydrant which deviated from the intended
            design of the CLOW F2500;
     Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 16 of 26




               n.      failing to provide purchasers and/or users of the CLOW F2500 with
                       adequate warnings, instructions, and/or training regarding the
                       operation and use of the product;

               o.      failing to provide, and/or instruct purchasers to use, a hydrant
                       wrench that would avoid or minimize the risk of the top bolt
                       discharging during operation of the CLOW F2500;

               p.      performing inadequate testing and/or repairs to the CLOW F2500;

               q.      violating applicable federal, state, local and/or industry standards;

               r.      failing to design the CLOW F2500 to avoid an unreasonable risk of
                       harm when the product is used in the intended and/or foreseeable
                       manner;

               s.      failing to utilize alternative, feasible designs for the CLOW F2500
                       to avoid an unreasonable risk of harm when the product is used
                       and/or operated in the intended and/or foreseeable manner;

               t.      failing to investigate, retain, and analyze prior accident in{onnation;
                       and

               u.      failing to exercise reasonable care under all the circumstances.

       25.     As a direct and proximate result of the carelessness, negligence, gross neghgence

and recklessness of Defendants, Plaintiff Thomas Price was caused to sustain serious and dfaabling

personal injuries.

       26.     As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has undergone great physical pain and mental anguish

and will continue to endure the same for an indefinite time into the future, to his great detriment

and loss.

       27.      As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has suffered great loss and depreciation of his earnings

and earning power and he will continue to suffer such losses for an indefinite time in the future, to

his great detriment and loss.




                                                                                               l .,,,.   II)   1•111•111   'II'<   I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 17 of 26




         28.   As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has been unable to attend to his daily duties and

occupation as usual and he will be unable to attend to the same as usual for an indefinite time in

the future, to his great detriment and loss.

         29.   As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, As a result of the aforementioned collision, Plaintiff may be

compelled to expend sums of money for medicines and medical attention, which exceed sums

recoverable under 75 Pa. C.S. § 1711, in an effort to affect a cure of his aforesaid injuries, and he

will be obliged to expend such sums for an indefinite time in the future, to his great detriment and

loss.

         WHEREFORE, Plaintiffs claim of Defendants a sum in excess of Fifty Thousand

($50,000.00) Dollars in damages, exclusive of interest and costs and for delay damages, and brings

this action to recover same.

                                    COUNT II - STRICT LIABILITY

         30.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

         31.    Defendants by and through their agents, servants, workers, contractors, suppliers,

distributors and employees, breached their duties under §402A of the Restatement (Second) of

Torts, by designing, manufacturing, assembling, distributing selling and/or supplying the CLOW

F2500 in a defective manner.

         32.    Defendants are engaged in the business of designing, assembling, manufacturing,

distributing, selling, and/or supplying the CLOW F2500 which caused injury to Plaintiff Thomas

Price.




                                                                                             { ..... ,. 11)   1 •111•111   '""   I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 18 of 26




       33.     The CLOW F2500 was marketed and put into the stream of commerce by

Defendants.

       34.     The CLOW F2500 was expected to, and did reach users, including Plaintiff Thomas

Price without substantial change in the condition in which it was designed, manufactured,

assembled, distributed, sold, and/or supplied.

       35.     The CLOW F2500 was distributed, sold and/or supplied by Defendants m a

defective condition for the reasons set forth below.

       36.     Defendants, by and through their agents, servants, workers, contractors, suppliers,

distributors and employees, breached their duties under §402A of the Restatement (Second) of

Torts, by designing, manufacturing, assembling, distributing, selling and/or supplying a product

designed in a defective manner as follows:

               a.      designing, manufacturing, assembling, distributing, selling and/or
                       supplying the CLOW F2500 in a defective condition;

               b.      designing, manufacturing, assembling, distributing, selling and/or
                       supplying the CLOW F2500 so that it was unreasonably dangerous
                       to their intended and foreseeable users;

               c.      designing, manufacturing, assembling, distributing, selling and/or
                       supplying the CLOW F2500 that was not safe for all of its intended
                       and foreseeable purposes and uses;

               d.      designing, manufacturing, assembling, distributing. selling and/or
                       supplying the CLOW F2500 which lacked every safety element that
                       was necessary to protect users of said product;

               e.      designing, manufacturing, assembling, distributing, selling and/or
                       supplying the CLOW F2500 without adequate, necessary, and
                       proper warnings and/or instructions;

               f.      failing to provide users with adequate, necessary, and proper
                       instructions for inspection and preventative maintenance of the
                       CLOWF2500;

               g.      failing to warn users of about the dangers of the CLOW F2500 and
                       how to use the product safely to avoid injury;



                                                                                          ( .1,,·   11 >   I   'II,.,, l.'11" I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 19 of 26




              h.     designing, manufacturing, assembling, distributing, selling and/or
                     supplying a product that could be designed more safely;

              1.     designing, manufacturing, assembling, distributing, selling and/or
                     supplying a fire hydrant that was prone to the top bolt discharging
                     at a high rate of speed;

             j.      designing, manufacturing, assembling, distributing, selling and/or
                     supplying a fire hydrant with component parts that were of
                     insufficient strength and durability and were prone to
                     corrosion/deterioration;

              k.     designing, manufacturing, assembling, distributing, selling and/or
                     supplying a fire hydrant with top bolts that were prone to
                     discharging during operation/testing;

              I.     designing, assembling, manufacturing, supplying, selling, installing
                     and/or distributing a fire hydrant that failed to perform as safely as
                     an ordinary consumer would expect when used in an intended and/or
                     foreseeable manner;

              m.     designing, assembling, manufacturing, supplying, selling, installing
                     and/or distributing a fire hydrant which deviated from the intended
                     design of the CLOW F2500;

              n.     failing to design the CLOW F2500 to avoid any unreasonable risk
                     of hann to anyone who is likely to be exposed to danger when the
                     product is used in the intended and/or foreseeable manner:

              o.     failing to provide, and/or instruct purchasers to use, a hydrant
                     wrench that would avoid or minimize the risk of the top bolt
                     discharging during operation of the CLOW F2500;

              p.     failing to utilize alternative, feasible designs for the CLOW F2500
                     so as to avoid any unreasonable risk of harm to anyone who is likely
                     to be exposed to danger when the product is used in the intended
                     manner or as foreseeably used;

              q.     failing to investigate, retain, and analyze prior accident information;
                     and

              r.     failing to exercise reasonable care under all the circumstances.

       37.    At all relevant times hereto, the CLOW F2500 was used and employed for the

purpose for which it was designed and manufactured and was used in a foreseeable manner.




                                                                                              ( ·"" 11   > 1•111•ll   l,'I I'<   I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 20 of 26




        38.    As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff Thomas Price was caused to sustain serious and disabling

personal injuries.

        39.    As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has undergone great physical pain and mental anguish

and will continue to endure the same for a.'1 indefinite time into the future, to his great detriment

and loss.

        40.    As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has suffered great loss and depreciation of his earnings

and earning power and he will continue to suffer such losses for an indefinite time in the future, to

his great detriment and loss.

        41.    As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has been unable to attend to his daily duties and

occupation as usual and he will be unable to attend to the same as usual for an indefinite time in

the future, to his great detriment and loss.

        42.     As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, As a result of the aforementioned collision, Plaintiff may be

compelled to expend sums of money for medicines and medical attention, which exceed sums

recoverable under 75 Pa. C.S. § 1711, in an effort to affect a cure of his aforesaid injuries, and he

will be obliged to expend such sums for an indefinite time m the future, to his great detriment and

loss.




                                                                                             ( .1,, ·   11   l   I .,. ,. Ill 'II'< I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 21 of 26




       WHEREFORE, Plaintiffs claim of Defendants a sum in excess of Fifty Thousand

($50,000.00) Dollars in damages, exclusive of interest and costs and for delay damages, and brings

this action to recover same.

                        COUNT Ill ~ BREACH OF IMPLIED WARRANTY

       43.     Plaintiffs incorporates by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

       44.     In designing, manufacturing, assembling, distributing, selling and/or supplying the

CLOW F2500, Defendants impliedly warranted and represented that the product was merchantable

and fit and safe for its intended use and the ordinary purposes for which it was sold, and that the

CLOW F2500 was free from defects.

       45.     The CLOW F2500 and its component parts as designed, manufactured, assembled,

distributed, sold and/or distributed were not safe for their intended use and, a result, breached the

implied warranty of merchantability.

       46.     Defendants' breach of the warranty of merchantability was a substantial factor in,

a factual cause of, and/or increased the risk of injury to Plaintiff Thomas Price.

       4 7.    As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has undergone great physical pain and mental anguish

and will continue to endure the same for an indefinite time into the future, to his great detriment

and loss.

       48.     As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has suffered great loss and depreciation of his earnings

and earning power and he will continue to suffer such losses for an indefinite time in the future, to

his great detriment and Joss.




                                                                                             (   .1,1·   11)   I •111•111   't 1'1   1
        Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 22 of 26




          49.   As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, Plaintiff has been unable to attend to his daily duties and

occupation as usual and he will be unable to attend to the same as usual for an indefinite time in

the future, to his great detriment and loss.

          50.   As a direct and proximate result of the carelessness, negligence, gross negligence

and recklessness of Defendants, As a result of the aforementioned collision, Plaintiff may be

compelled to expend sums of money for medicines and medical attention, which exceed sums

recoverable under 75 Pa. C.S. § 1711, in an effort to affect a cure of his aforesaid injuries, and he

will be obliged to expend such sums for an indefinite time in the future, to his great detriment and

loss.

          WHEREFORE, Plaintiffs claim of Defendants a sum in excess of Fifty Thousand

($50,000.00) Dollars in damages, exclusive of interest and costs and for delay damages, and brings

this action to recover same.

                                 COUNT IV - LOSS OF CONSORTIUM

          51.   Plaintiffs incorporates by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

          52.   At the time of the incident complained of, Plaintiffs were married and continue to

be married.

          53.   As a direct and proximate result of the wrongful and negligent acts of Defendants,

and each of them, as described above, Plaintiff Lisa Price was caused to suffer, and will continue

to suffer in the future, loss of consortium, loss of society, affection, assistance, all to the detriment

of her marital relationship with Plaintiff Thomas Price.




                                                                                                ( ..... ,. I))   1 •111•11   l.'11'<   I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 23 of 26




       54.     These losses, injuries and damages were caused solely and proximately by the

negligence of the Defendants.

       WHEREFORE, Plaintiffs claim of Defendants a sum in excess of Fifty Thousand

($50,000.00) Dollars in damages, exclusive of interest and costs and for delay damages, and brings

this action to recover same.

                               COUNT V - PUNITIVE DAMAGES

       55.     Plaintiffs incorporates by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

       56.     At all times material hereto, Defendants knew or should have known that their

CLOW F2500 and its component parts as desig:1ed, manufactured, assembled, sold and/or

distributed were inherently dangerous with respect to the risk of the stem assembly and top bolt

malfunctioning and causing serious, disabling injuries to their users.

       57.     At all times material hereto, Defendants attempted to misrepresent and did

misrepresent facts concerning the safety of their CLOW F2500 and components.

       58.     Defendants'      misrepresentations included     knowingly   withholding material

information from the public and consumers alike, including Plaintiff Thomas Price, concerning

the safety of the CLOW F2500 and components.

       59.     At all times material hereto, Defendants knew and recklessly disregarded the fact

that the stem assembly and top bolt of their CLOW F2500 could malfunction and cause serious,

disabling, and permanent injuries to its users such as Plaintiff Thomas Price, including but not

limited to permanent, disfiguring, and disabling facial injuries.

        60.    Notwithstanding the foregoing, Defendants continued to aggressively market their

CLOW F2500 without disclosing the aforesaid risks.




                                                                                          ( ., ,,. 11 ) ) 'HI' Ill   '11 "l   I
    Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 24 of 26




       61.     Defendants knew or should have known their CLOW F2500 and its component

parts as designed, manufactured, assembled, sold and/or distributed included the risk of the stem

assembly and top bolt malfunctioning and causing serious injuries to users, but Defendants

intentionally concealed and/or recklessly failed to disclose that risk and continued to market,

distribute, and/or sell their CLOW F2500 without adequate warnings or, alternatively, remove the

product in its entirety from the market, so as to maximize sales and profits in conscious and/or

negligent disregard of the foreseeable harm caused by their product.

       62.     Defendants' intentional and/or reckless failure to disclose information deprived

users such as Plaintiff Thomas Price of necessary information to enable them to weigh the true

risks of operating the CLOW F2500.

       63.     As a direct and proximate result of Defendants' willful, wanton, careless, reckless,

conscious, and deliberate disregard for the rights and safety of their customers and foreseeable

users, Plaintiff Thomas Price was caused to sustain serious and disabling personal injuries.

       64.     Defendants' aforesaid conduct was committed with knowing, conscious, careless,

reckless, willful, wanton, and deliberate disregard for the rights and safety of users, including

Plaintiff Thomas Price, thereby entitling Plaintiffs to punitive damages in an amount appropriate

to punish Defendants and deter them from similar conduct in the future.




                                                                                           < .1,,· 11 l 1 •1, 1•111:, "' I
     Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 25 of 26




        WHEREFORE, Plaintiffs claim of Defendants a sum in excess of Fifty Thousand

($50,000.00) Dollars in damages, exclusive ofinterest and costs and for delay damages, and brings

this action to recover same.

                                                    KOLSBY, GORDON, ROBIN & SHORE



                                              By:

                                                /

                                                    Counsel for Plaintiffs


Date:    9 · l l -/S




                                                                                          ( .1,c   II   l   1 ·111•111,'11" 1
   Case 2:19-cv-04774-GJP Document 1 Filed 10/15/19 Page 26 of 26




                                        VERIFICATION

       Plaintiffs, Thomas Price and Lisa Price, hereby state that they are the Plaintiffs in the

within matter, and as such verify that the statements made in the foregoing· Civil Action

Complaint are true and correct to the best of their knowledge, infonnation, and belief. The

undersigned understand that the statements herein are made subject to the penalties of 18 Pa.

C.S. 4904 relating to unswom falsification to authorities.



                              BY:
                                                     THOMAS PRICE


                              DATE:             q.1-1:1


                               BY:
                                                      LISA PRICE


                               DATE:
